                 Case 4:20-cv-08143-HSG Document 37 Filed 04/19/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELIZABETH KURLAN (CABN 255869)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: 415-436-7298
 6        elizabeth.kurlan@usdoj.gov

 7 Attorneys for Defendants

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                              OAKLAND DIVISION
11

12   AKHILESH VANGALA, et al.,                        )   No. 4:20-cv-8143-HSG
                                                      )
13          Plaintiffs,                               )
                                                      )   JOINT STATUS REPORT AND STIPULATION
14          v.                                        )   TO CONTINUE THE STAY OF
                                                      )   PROCEEDINGS; [PROPOSED] ORDER
15   UNITED STATES CITIZENSHIP AND                    )
     IMMIGRATION SERVICES, et al.,                    )
16                                                    )   Hon. Haywood S. Gilliam, Jr.
            Defendants.                               )
17                                                    )

18          The parties, through their undersigned attorneys, submit this joint status report regarding their
19 continued settlement discussions. Plaintiffs have sent Defendants an initial draft settlement agreement.

20 Defendants are in the process of reviewing the draft agreement and will forward soon a revised version

21 to Plaintiffs. However, the parties need additional time to finalize the settlement agreement, and they

22 anticipate that they can finalize the agreement within the next several weeks. Therefore, the parties

23 respectfully request the Court to continue the stay of proceedings in this case for a limited time, until

24 April 30, 2021. The additional time is necessary to allow the parties to finalize a settlement agreement

25 that will render further litigation of this case unnecessary. Moreover, the parties are prepared to provide

26 the Court with a status update at the case management conference scheduled for April 27, 2021. ECF 35.

27          Accordingly, the parties stipulate and request that the proceedings in this case be stayed until
28 April 30, 2021. At that time, the parties may request a further continuance of the stay of proceedings, or
     STIPULATION TO CONTINUE STAY OF PROCEEDINGS
     4:20-CV-8143-HSG                        1
              Case 4:20-cv-08143-HSG Document 37 Filed 04/19/21 Page 2 of 2




 1 court approval of a proposed settlement agreement and dismissal of the litigation if appropriate. A

 2 continuation of the stay of proceedings in this case will benefit the parties and conserve the Court’s

 3 resources while the parties finalize a potential settlement.

 4 DATED: April 19, 2021                                  Respectfully submitted,

 5                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
 6
                                                          s/ Elizabeth D. Kurlan
 7                                                        ELIZABETH D. KURLAN
                                                          Assistant United States Attorney
 8
                                                          Attorneys for Defendants
 9

10
     DATED: April 19, 2021
11                                                        s/ Matt Adams
                                                          MATT ADAMS
12                                                        Attorney
                                                          Northwest Immigrant Rights Project
13
                                                          Attorney for Plaintiffs
14

15

16

17

18                                           [PROPOSED] ORDER
19          Pursuant to the stipulation of the parties, and good cause having been shown, it is hereby ordered
20 that the stay of proceedings in this case be continued until April 30, 2021.

21          IT IS SO ORDERED.
22

23 DATED:__________________

24
                                                            HON. HAYWOOD S. GILLIAM, JR.
25                                                             United States District Judge
26

27

28
     STIPULATION TO CONTINUE STAY OF PROCEEDINGS
     4:20-CV-8143-HSG                        2
